Exhibit 10.1

 

INTERCREDITOR AGREEMENT

 

This Intercreditor Agreement (this “Agreement”) is entered into as of August 13,
2003 by and among RevCare, Inc., a Nevada corporation (the “Borrower”) and the
parties listed on Exhibit A hereto, which parties are also holders of certain
promissory notes (the “Notes”) as described on Schedule A attached hereto (the
“Lenders”).

 

Recitals

 

A.                                   FBR Financial Services Partners, L.P.
(“FBR”) previously made a loan to the Borrower in the original principal amount
of One Hundred Thousand Dollars ($100,000.00) (the “Original Senior Note”).

 

B.                                     The Lenders described in Schedule A,
other than FBR, have made loans to the Borrower which are subordinate to the
Original Senior Note.

 

C.                                     FBR proposes to lend funds to the
Borrower in the principal amount of Five Hundred Thousand Dollars ($500,000)
pursuant to a Note (the “New FBR Note”) of even date herewith.

 

This Agreement provides for certain matters of repayment between the Lenders.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 


1.                                       THE LENDERS AGREE THAT THEIR RIGHTS TO
RECEIVE ANY PAYMENTS UNDER THEIR RESPECTIVE NOTES SHALL CONTINUE TO BE
SUBORDINATED TO FBR’S RIGHT TO RECEIVE PAYMENTS UNDER THE ORIGINAL SENIOR NOTE
AND ANY RENEWALS, MODIFICATIONS OR EXTENSIONS THEREOF (INCLUDING THOSE WHICH
EXTEND THE MATURITY DATE).  THE LENDERS AND THE BORROWER ACKNOWLEDGE AND AGREE
THAT UNTIL PAYMENT IN FULL OF THE ORIGINAL SENIOR NOTE TO FBR, (I) NO PAYMENTS
SHALL BE MADE TO THE OTHER LENDERS FOR ANY SUMS DUE WITH RESPECT TO THEIR NOTES
OTHER THAN PAYMENTS MADE IN ACCORDANCE WITH SECTION 2, AND IN THE EVENT ANY SUCH
PAYMENTS ARE MADE TO THE OTHER LENDERS, SUCH PAYMENTS SHALL BE COLLECTED,
ENFORCED AND RECEIVED BY THE SUCH LENDERS AS TRUSTEE FOR FBR AND SHALL PROMPTLY
BE PAID TO FBR FOR APPLICATION AGAINST THE ORIGINAL SENIOR NOTE AS FBR MAY
DIRECT AND (II) THE OTHER LENDERS MAY NOT TAKE ANY ACTION TO ENFORCE ANY
SECURITY INTEREST HELD BY THE OTHER LENDERS WITH RESPECT TO THE INDEBTEDNESS
EVIDENCED BY THEIR RESPECTIVE NOTES.


 


2.                                       FOR SO LONG AS NO EVENT OF DEFAULT, AS
DEFINED IN THE NOTES, HAS OCCURRED AND IS CONTINUING, THE BORROWER MAY CONTINUE
TO MAKE REGULARLY SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST TO THE LENDERS IN
ACCORDANCE WITH THE TERMS OF THEIR RESPECTIVE NOTES.  THE BORROWER WILL NOT MAKE
ANY PREPAYMENTS OF AMOUNTS OWING TO ANY LENDER WITHOUT THE APPROVAL OF THE
LENDERS.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, AND FOR SO LONG AS SUCH
EVENT OF DEFAULT HAS NOT BEEN WAIVED OR CURED, THE BORROWER SHALL NOT MAKE, AND
NO LENDER SHALL ACCEPT, ANY PAYMENT EXCEPT AS SHALL (I) FIRST PAY THE ORIGINAL
SENIOR NOTE IN FULL AND THEN (II) BE SHARED RATABLY AMONG THE LENDERS SO AS TO
MAINTAIN AS NEAR AS POSSIBLE THE AMOUNT OF THE DEBT OWING UNDER THE NOTES PRO
RATA ACCORDING TO SUCH LENDERS’ RESPECTIVE PROPORTIONATE INTERESTS IN THE AMOUNT
OF DEBT OWED AS OF THE DATE IMMEDIATELY PRIOR TO SUCH PAYMENTS.

 

--------------------------------------------------------------------------------



 


3.                                       IF ANY LENDER SHALL AT ANY TIME RECEIVE
ANY PAYMENT OF PRINCIPAL, INTEREST OR OTHER CHARGE ARISING UNDER THEIR
RESPECTIVE NOTES, OR ANY SUM BY VIRTUE OF COUNTERCLAIM, OFFSET OR OTHER LIEN
THAT MAY BE EXERCISED OR FROM ANY SECURITY, OTHER THAN PAYMENTS MADE IN
ACCORDANCE WITH SECTION 2, ABOVE, SUCH LENDER SHALL (I) PAY SUCH PAYMENT TO FBR
IF THE ORIGINAL SENIOR NOTE HAS NOT BEEN PAID IN FULL AND (II) AFTER THE
ORIGINAL SENIOR NOTE HAS BEEN PAID IN FULL, SHARE SUCH PAYMENT OR PAYMENTS WITH
THE OTHER LENDERS PRO RATA ACCORDING TO THE AMOUNTS OF DEBT OWING UNDER THEIR
RESPECTIVE NOTES AS OF THE DATE IMMEDIATELY PRIOR TO SUCH PAYMENT OR PAYMENTS.

 


4.                                       EACH LENDER WILL PROMPTLY NOTIFY THE
OTHER LENDERS UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SUCH LENDER’S
NOTES.

 


5.                                       NOTWITHSTANDING THE TERMS AND
CONDITIONS OF THE ANY LOAN DOCUMENTS BETWEEN THE BORROWER AND ANY LENDER, OR ANY
OTHER RIGHT OF THE LENDERS, NO LENDER SHALL TAKE POSSESSION OF, COMMENCE AND
CONDUCT FORECLOSURE PROCEEDINGS WITH RESPECT TO, OR OTHERWISE DISPOSE OF AND
REALIZE ON, THE COLLATERAL AS A RESULT OF AN EVENT OF DEFAULT WITHOUT FIRST
PROVIDING WRITTEN NOTICE TO AND ALLOWING THE OTHER LENDERS THE OPPORTUNITY TO
CURE ANY SUCH EVENT OF DEFAULT.

 


6.                                       THIS AGREEMENT SHALL BIND ANY
SUCCESSORS OR ASSIGNEES OF THE PARTIES HERETO.  THIS AGREEMENT IS SOLELY FOR THE
BENEFIT OF THE LENDERS, AND NOT FOR THE BENEFIT OF THE BORROWER OR ANY OTHER
PARTY.

 


7.                                       THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.

 


8.                                       THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES.

 


9.                                       THIS AGREEMENT REPRESENTS THE ENTIRE
AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PRIOR
NEGOTIATIONS, AGREEMENTS AND COMMITMENTS.  THIS AGREEMENT MAY BE AMENDED ONLY BY
WRITTEN INSTRUMENT SIGNED BY THE BORROWER AND THE LENDERS.

 


10.                                 IN THE EVENT OF ANY LEGAL ACTION TO ENFORCE
THE RIGHTS OF A PARTY UNDER THIS AGREEMENT, THE PARTY PREVAILING IN SUCH ACTION
SHALL BE ENTITLED, IN ADDITION TO SUCH OTHER RELIEF AS MAY BE GRANTED, ALL
REASONABLE COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES INCURRED IN
SUCH ACTION.

 


11.                                 ALL NOTICES UNDER THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY, OR FIVE (5) DAYS AFTER
DELIVERY WHEN DEPOSITED IN THE UNITED STATES MAIL, REGISTERED OR CERTIFIED, WITH
PROPER POSTAGE AND REGISTRATION OR CERTIFICATION FEES PREPAID, OR ONE (1) DAY
AFTER DELIVERY WHEN DELIVERED TO FEDERAL EXPRESS OR A SIMILAR OVERNIGHT CARRIER,
ADDRESSED TO PARTIES AT THE ADDRESSES SET FORTH ON THE SIGNATURE PAGES HERETO OR
TO SUCH OTHER ADDRESSES AS MAY BE DESIGNATED BY ANY OF THE PARTIES FROM TIME TO
TIME BY WRITTEN NOTICE GIVEN TO THE OTHER PARTY(IES) IN THE AFORESAID MANNER.

 

2

--------------------------------------------------------------------------------


 

The parties hereto have executed this Intercreditor Agreement as of the date
first set forth above.

 

 

 

COMPANY:

 

 

 

 

 

REVCARE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Manuel Occiano

 

 

 

 

 

Name:

Manuel Occiano

 

 

Title:

President

 

 

 

 

 

Address:

5400 Orange Avenue, Suite 200

 

 

 

Cypress, CA 90630

 

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

 

 

FBR Financial Services Partners, L.P.

 

 

 

 

 

 

 

 

By:

/s/George L. McCabe, Jr.

 

 

Name:

George L. McCabe

 

 

Title:

Managing Director

 

 

 

 

 

Address:

1001 19th Street North

 

 

 

10th Floor

 

 

 

Arlington, VA  22209

 

 

 

 

 

 

 

 

/s/ Russell E. Mohrmann

 

 

Russ Mohrmann

 

 

 

 

 

/s/ Suzette M. Mohrmann

 

 

Suzette M. Mohrmann

 

 

 

 

 

Address:

9432 Walker Ranch Circle

 

 

 

Villa Park, CA  92861-2820

 

 

 

 

 

 

 

 

RBA Rem-Care, Inc.,

 

 

a California corporation

 

--------------------------------------------------------------------------------


 

 

 

By:

/s/ Russell E. Mohrmann

 

 

Name:

Russell E. Mohrmann

 

 

Its:

President

 

 

 

 

 

Address:

9432 Walker Ranch Circle

 

 

 

Villa Park, CA  92861-2820

 

 

 

 

 

 

 

 

Insource Medical Solutions, LLC,

 

 

a California limited liability corporation

 

 

 

 

 

 

 

 

By:

/s/ Russell E. Mohrmann

 

 

Name:

Russell E. Mohrmann

 

 

Its:

Member

 

 

 

 

 

Address:

9432 Walker Ranch Circle

 

 

 

Villa Park, CA  92861-2820

 

 

 

 

 

 

 

 

Hospital Employee Labor Pool, a California Corporation

 

 

 

 

 

 

 

 

By:

/s/Russell E. Mohrmann

 

 

Name:

Russell E. Mohrmann

 

 

Its:

President

 

 

 

 

 

Address:

9432 Walker Ranch Circle

 

 

 

Villa Park, CA  92861-2820

 

 

 

 

 

 

 

 

/s/ Robert G. Perez

 

 

Rob Perez

 

 

 

 

 

 

 

 

/s/ Barbara C. Perez

 

 

Barbara C. Perez

 

 

 

 

 

Address:

9752 Villa Woods Dr.

 

 

 

Villa Park, CA  92861

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Schedule of Lenders’ Notes

 

(1)                                  That certain Secured Convertible Promissory
Note dated January 8, 2003 issued by Borrower in favor of Russ Mohrmann and
Suzette Mohrmann in the original principal amount of $1,373,981.03

 

(2)                                  That certain Secured Convertible Promissory
Note dated January 8, 2003 issued by Borrower in favor of RBA Rem-Care, Inc. in
the original principal amount of $412,435.40

 

(3)                                  That certain Secured Convertible Promissory
Note dated January 8, 2003 issued by Borrower in favor of Insource Medical
Solutions, LLC in the original principal amount of $198,442.10

 

(4)                                  That certain Secured Convertible Promissory
Note dated January 8, 2003 issued by Borrower in favor of Hospital Employee
Labor Pool in the original principal amount of $583,653.23

 

(5)                                  That certain Secured Convertible Promissory
Note dated August 14, 2000 issued by Borrower in favor of Rob and Barbara Perez
in the original principal amount of $1,225,000, as amended by that certain
Modification Agreement dated January 8, 2003.

 

(6)                                  That certain Promissory Note dated July 21,
2002 issued by Borrower in favor of FBR Financial Services Partners, L.P. in the
original principal amount of $100,000

 

(7)                                  That certain Secured Convertible Promissory
Note dated September 19, 2002 issued by Borrower in favor of FBR Financial
Services Partners, L.P. in the original principal amount of $1,000,000

 

(8)                                  That certain Promissory Note dated August
13, 2003 issued by Borrower in favor of FBR Financial Services Partners, L.P. in
the original principal amount of $500,000

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Lenders

 

Russ Mohrmann

 

Suzette M. Mohrmann

 

RBA Rem-Care, Inc.,

 

Insource Medical Solutions, LLC

 

Hospital Employee Labor Pool

 

Rob Perez

 

Barbara C. Perez

 

FBR Financial Services Partners, L.P.

 

A-6

--------------------------------------------------------------------------------